Citation Nr: 0729088	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for dislocated semi lunar 
cartilage, right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1942 
to March 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

The veteran was scheduled for a Board hearing in March 2007; 
however, he failed to appear for this hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2006).  

This matter was previously remanded by the Board in May 2007.


FINDINGS OF FACT

1.  By a December 1946 rating decision, the RO denied a claim 
of service connection for a right knee disability.  Although 
notified of the denial that same month, the veteran did not 
appeal the decision and it became final.

2.  Evidence received since the December 1946 decision is 
cumulative.


CONCLUSION OF LAW

1.  A December 1946 rating decision, which denied the 
veteran's claim of service connection for a right knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957); 38 C.F.R. § 20.200 (2006).

2.  Evidence received since the December 1946 RO rating 
decision is not material; the claim of entitlement to service 
connection for right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a May 2003 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In dealing with VA's duties to notify and assist in the 
context of an application to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claim (Federal Court) has held that a claimant must 
be notified of the evidence and information that is necessary 
to reopen the claim, i.e., definitions of "new" and 
"material" evidence; as well as evidence previously lacking 
to establish his entitlement to the underlying claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's May 2003 
letter satisfied the requirements set out in Kent.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was not notified as to all of the 
elements outlined in Dingess.  However, as service connection 
is not warranted in this case, the Board finds that any 
failure to provide the veteran with additional notice 
regarding the disability rating or effective date elements of 
the claim on appeal has not resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
veteran has not been afforded a VA examination in connection 
with his claim.  In December 2004, the RO scheduled a VA 
examination for the veteran to which he failed to appear; he 
also provided no explanation for his absence and did not 
request another appointment.  Furthermore, the Board notes 
that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
afford a VA examination or obtain a medical opinion.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.




Background & Analysis

The veteran filed his original claim for service connection 
in July 1945.  The evidence at the time indicated the 
occurrence of a pre-service right knee injury to which the 
current disability (dislocated semi lunar cartilage) was 
related.  In a December 1946 decision, the RO denied service 
connection for a right knee disability having determined it 
was not incurred in or aggravated by his military service.  
Although notified of the denial that same month, the veteran 
did not appeal the decision and it became final.

The veteran filed his application to reopen his claim of 
service connection for a right knee disability in January 
2003.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision-
makers that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
December 1946 decision includes copies of service and VA 
records considered in 1946, VA treatment records, dated since 
2004, and private treatment records dated since 2005.  The 
copies of records previously considered are obviously 
duplicative, and the more current treatment records simply 
show the presence of right knee disability, a fact already 
established by the evidence of record in 1946.  As such, the 
additional pieces of evidence are cumulative, and fail 
address an unestablished fact necessary to substantiate the 
claim.  Consequently, VA has not received new and material 
evidence to reopen the veteran's claim, and this appeal must 
be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for right 
knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


